Detailed Action

Notice of Pre-AIA  or AIA  Status

Response to Amendment	
	The amendment filed on 7/13/2022 has been entered.  All previous objections have been withdrawn.

Claim Objections
Claims 5-10 are objected to because of the following informalities: in claim 5, line 11, the phrase “a series structural” should be changed to “a series of structural”; likewise, this same suggestion should be applied in claim 10, line 16; in claim 7, line 2, the phrase “reduces friction” should be changed to “reduce friction”.  Appropriate correction is required.

Drawings
The drawings submitted on 7/13/2022 are objected to because of difficulty in distinguishing to what the numerals refer (e.g., in Fig. 9, Examiner does not know which element 302 is directed at and in Figure 10, Examiner cannot clearly see what 307 or 305 refer to and in Figure 4, it would appear the element 105 and 114 point to the same base element/structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckley (US20210140416).
Claim 5:  Buckley discloses a fracturing pump assembly (Figs. 1-7) comprising a skid assembly (Fig. 5, note base 75 and associated feet); a frame (20) mounted (owing to the recitation of claim 6 of the skid and frame being integral, Examiner interprets “mounted” broadly to encompass integrally arranged elements) on said skid assembly (Fig. 5); a multiple of hubs (50) rotationally mounted to the frame (via 70); a crankshaft (44) to cause rotational motion of the multiple of hubs; a connecting rod (56) driven by each hub; a plurality of crossheads (60) driven by the connecting rods, the plurality of crossheads (60) translationally constrained by respective crosshead guides (54); a plurality of pony rods (26) that connect each of the respective plurality of crossheads to a respective pump in a fluid handling end of the pump (see paragraph 55); and a series structural dividing walls (Fig. 7, note walls 66a/66b/66c/66d) within said frame which separate the respective pony rods (see Fig. 4).
Claim 6:  Buckley further discloses that said skid assembly and said frame are a single integral structure (see Figs. 1, 4-5).
Claim 7:  Buckley further discloses a closed loop oil feed system (note oil ports 37/76e that circulate lubricant in a closed loop fashion within crankcase via a pump; see paragraphs 22-23) that can reduce friction between the crosshead and the crosshead guides but is not explicit about it being closed loop (Fig. 4).
Claim 8:  Buckley further discloses that said crankshaft is driven by a motive force (note “diesel engine”; see paragraph 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US20210140416) as evidenced by Zhang (US20200332784).
Claim 9:  Buckley discloses the previous limitations but is not explicit about the details of an 8 inch stroke of the crosshead creating a horsepower of about 3000 HP with 9, 10, and 11 inch strokes creating 3400 HP, 3755 HP, and 4150 HP, respectively.  The details of particular stroke length/horsepower combinations are well known in the art, as evidenced by Zhang which evidences a 10 inch stroke length (see paragraph 40),  5000 HP pump (see paragraph 7, Examiner noting that a 5000 HP pump satisfies the required 3755 HP output required in the claim).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find particular stroke length/horsepower combinations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 10:  Buckley discloses a fracturing pump assembly (Figs. 1-7) comprising a skid assembly (Fig. 5, note base 75 and associated feet); a frame (20) mounted on said skid assembly wherein said skid assembly and said frame are a single integral structure (Fig. 5); a multiple of hubs (50) rotationally mounted to the frame (via 70); a crankshaft (44) to cause rotational motion of the multiple of hubs; said crankshaft is driven by a motive force (note “diesel engine”; see paragraph 3); a connecting rod (56) driven by each hub; a plurality of crossheads (60) driven by the connecting rods, the plurality of crossheads (60) translationally constrained by respective crosshead guides (54); a plurality of pony rods (26) that connect each of the respective plurality of crossheads to a respective pump in a fluid handling end of the pump (see paragraph 55); and a series structural dividing walls (Fig. 7, note walls 66a/66b/66c/66d) within said frame which separate the respective pony rods (see Fig. 4).  Buckley discloses the previous limitations but is not explicit about the details of a 3000Hp to 5000HP fracturing pump assembly based on a gear box ratio between 6.963:1 to 10.50:1 or an 8 inch stroke of the crosshead creates a horsepower of about 3000 HP with 9, 10, and 11 inch strokes creating 3400 HP, 3755 HP, and 4150 HP, respectively.  The details of particular gear box ratios and stroke length/horsepower combinations are well known in the art, as evidenced by Zhang which evidences a gear box ratio between 6.5:1 to 15:1 (see paragraph 43), a 10 inch stroke length (see paragraph 40), and a 5000 HP pump (see paragraph 7, Examiner noting that a 5000 HP pump satisfies the required 3755 HP output required in the claim).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find particular stroke length/horsepower combinations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has newly relied upon Buckley and Zhang to read upon the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746